Citation Nr: 0817278	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-16 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for teratocarcinoma of the 
right testis.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 to January 1972.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004  rating decision of the Portland, Oregon Regional Office 
(RO) of the Department of Veterans Affairs (VA).



FINDINGS OF FACT

1.  A November 1984 rating decision denied service connection 
for teratocarcinoma of the left testis based on a finding 
that such disability was not incurred in service and was not 
related to any Agent Orange exposure in service.  

2.  Evidence received since the November 1984 rating decision 
does not tend to show that the veteran's teratocarcinoma of 
the left testis was incurred in service or that it is related 
to any Agent Orange exposure therein; it does not relate to 
an unestablished fact necessary to substantiate the claim; 
and does not raise a reasonable possibility of substantiating 
the claim.



CONCLUSION OF LAW

Evidence received since the November 1984  rating decision 
denying service connection for teratocarcinoma of the left 
testis is not new and material, and the claim may not be 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002)   
38 C.F.R. §§ 3.156(a), 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A December 2003 
letter advised the veteran of the necessity of submitting new 
and material evidence and of the definition of new and 
material evidence.  It also explained what evidence was 
necessary to substantiate the underlying claim of service 
connection.  Additionally, a March 2006 letter provided 
notice regarding criteria for rating the disability at issue 
and effective dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the notice provided was in substantial 
compliance with the requirements of Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The Board also finds that any inadequacy 
in the notice was not prejudicial to the veteran he and his 
wife's dual contentions show that they had actual knowledge 
of what was necessary to substantiate his claim.  More 
specifically, the veteran and his wife contend that a 
physician did actually find that the veteran's 
teratocarcinoma was related to Agent Orange exposure and that 
his cancer was actually found to be soft tissue sarcoma.  
This shows a definite awareness of the need to substantiate 
the veteran's claim to reopen by producing evidence of a 
medical nexus and/or evidence showing eligibility for 
presumptive service connection based on Agent Orange 
exposure.   

 Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The veteran has not identified 
any additional evidence pertinent to this claim.  As the 
claim for teratocarcinoma is not reopened, VA is not required 
to provide the veteran with a VA medical examination.  See 
38 C.F.R. § 3.159(c)(4)(C)(iii).  VA's assistance obligations 
are met.  The veteran is not prejudiced by the Board's 
proceeding with appellate review. 

II.  Factual Background

Service medical records do not reveal any cancer or cancer 
related findings, or testicular problems.  On January 1972 
separation examination the veteran's genitourinary system was 
found to be normal and the examination as a whole was noted 
to be normal. 

Operative records from July 1979 and August 1979 show a 
diagnosis of teratocarcinoma of the right testis.  

An August 1984 VA Agent Orange examination noted that the 
veteran was diagnosed as having teratocarcinoma in July 1979 
and that he was status post right orchiectomy.  It also noted 
that he had a lymph node resection with no evidence for tumor 
in August 1979.  Genitourinary examination revealed absent 
right testicle with normal left testis and penis.  The 
examiner noted that the veteran's last teratocarcinoma 
markers were in March 1981 and that they were apparently 
normal.  He was under no follow-up for his tumor at the time 
of the examination.  The examiner also noted that the veteran 
related no symptoms that were directly attributable to Agent 
Orange.  

A November 1984 rating decision denied service connection for 
teratocarcinoma (i.e. loss of right testicle).  The decision 
essentially found that teratocarcinoma was not incurred in 
service and that the evidence did not establish that the 
teratocarcinoma was related to service including Agent Orange 
exposure therein.  

VA medical records from January 2003 to December 2003 note a 
history of teratocarcinoma with orchiectomy but do not show 
any active teratocarcinoma.  

In a November 2003 letter the veteran indicated that a doctor 
had told him to have his claim for teratocarcinoma related to 
Agent Orange exposure reopened because it had been found that 
this kind of cancer was due to such exposure. 

In a letter received in April 2004 the veteran's wife 
indicated that the type of cancer the veteran had was a soft 
tissue sarcoma.  

In a separate April 2004 letter the veteran's wife indicated 
that the doctor who did his cancer surgery had retired and as 
a result, he could not obtain any records from his office to 
help substantiate his claim. 

III.  Law and Regulations

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  See 38 U.S.C.A. § 7105.  A claim, 
however, on which there is a final decision may be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in 
November 2002), and the new definition applies.  "New" 
evidence means existing evidence not previously submitted to 
agency decision makers. "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain listed, chronic disabilities, including cancer, are 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease (to include Prostate 
Cancer) to a degree of 10 percent or more at any time after 
service, the veteran is entitled to service connection even 
though there is no record of such disease during service.  
38 C.F.R. § 3.307. 3.309(e).  Veterans who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence of non-exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

Because service connection for teratocarcinoma was previously 
denied on the basis that the teratocarcinoma did not become 
manifest in service and is not related to service including 
Agent Orange exposure therein, in order for additional 
evidence received to pertain to the unestablished fact 
necessary to substantiate the claim (i.e., be new and 
material), it would have to tend to show that such cancer did 
become manifest in service or is otherwise related to service 
including Agent Orange exposure therein.  None of the 
evidence received after the November 1984 rating decision 
tends to show that the cancer did become manifest in service 
or that it is related to Agent Orange exposure or any other 
aspect of service.  Notably, there is no medical evidence of 
record after November 1984 (or before 1984 for that matter) 
showing any relationship between the veteran's presumed Agent 
Orange exposure in service and his teratocarcinoma or between 
any other aspect of service and this cancer.  Also, there is 
no evidence whatsoever that the veteran had any 
manifestations of teratocarcinoma in service.   

The veteran and his wife allege that a previous physician had 
noted a relationship between the teratocarcinoma and Agent 
Orange exposure but indicate that no records from this 
physician are available.  As laypeople, the veteran and his 
wife are not competent to provide an opinion on a question of 
medical nexus such as whether cancer is related to Agent 
Orange exposure.   See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Accordingly, without an ability to review 
the records referred to by the veteran and his wife, the 
Board has no basis to find that there is competent medical 
evidence of a nexus between presumed Agent Orange exposure 
and teratocarcinoma.     

The veteran's wife has also alleged that the veteran's cancer 
is actually  a form of soft tissue sarcoma and thus subject 
to presumptive service connection based on Agent Orange 
exposure.  See 38 C.F.R. § 3.307, 3.309.  The evidence of 
record does not support this contention, however.  Notably, 
the July 1979 and August 1979 hospital reports clearly show 
that the veteran was diagnosed with teratocarcinoma and do 
not show any diagnosis of soft tissue or other sarcoma.  
Further, none of the subsequent medical evidence of record 
identifies the veteran's cancer as sarcoma.  Although the 
appellant and his wife may believe that the veteran has or 
had soft tissue sarcoma, their allegations are not competent 
evidence of a medical diagnosis or nexus.   See Espiritu,   2 
Vet. App. 492, 494 (1992).

In summary, none of the newly received evidence tends to 
demonstrate that teratocarcinoma became manifest in service 
or that it is related to service including Agent Orange 
exposure therein.  Thus, given that the newly submitted 
evidence does not pertain to an unestablished fact necessary 
to substantiate the claim (i.e. incurrence of the cancer in 
service or  a nexus between service and such cancer), it does 
not raise a reasonable possibility of substantiating the 
claim.  Hence, it is not new and material evidence, and the 
claim seeking service connection for a low back disability 
may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for 
teratocarcinoma of the right testis is denied.    



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


